412 So. 2d 38 (1982)
Victor Louis JONES, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-555.
District Court of Appeal of Florida, Third District.
April 6, 1982.
*39 Paul Morris, Miami, for appellant.
Jim Smith, Atty. Gen. and Calianne P. Lantz, Asst. Atty. Gen., for appellee.
Before HENDRY, BASKIN and JORGENSON, JJ.
BASKIN, Judge.
We affirm defendant Jones' convictions of possession with intent to sell cocaine and trafficking in cocaine upon his plea of no contest with a reservation of his right to appeal entered following the trial court's denial of his motion to suppress cocaine discovered on his person during an airport search. Our decision rests upon our determination that no unlawful stop or seizure took place when officers asked to talk to him, Cavalluzzi v. State, 409 So. 2d 1108 (Fla.3d DCA 1982), and that the trial court correctly ruled that defendant Jones voluntarily consented to the search after having been advised he had the right to refuse. State v. Henry, 390 So. 2d 92 (Fla.3d DCA 1980); Husted v. State, 370 So. 2d 853 (Fla.3d DCA 1979).
Affirmed.